Citation Nr: 1143297	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  07-06 717	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon




THE ISSUE

Entitlement to service connection for a back disability.




ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel







INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the California Army National Guard (CANG) from May 1971 to April 1978 and from May 1980 to May 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2005 decisional letter of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In October 2008 and in February 2010, the case was remanded for additional development and to satisfy notice requirements.  In July 2011 and in August 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).


FINDING OF FACT

It is reasonably shown that the Veteran's preexisting back disability increased in severity beyond normal progression due to an injury that was incurred during a period of ACDUTRA, and was aggravated by such service.


CONCLUSION OF LAW

Service connection for a back disability is warranted.  38 U.S.C.A. §§ 101, 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304, 3.306 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The appellant asserts he injured his back twice while serving with the CANG, and seeks service connection for a back disability.  Service personnel records show that the appellant was on ACDUTRA or INACDUTRA with the CANG from March 24, 1977 to April 9, 1977; from March 10, 1978 to March 24, 1978; and from March 31, 1981 to April 17, 1981.  These are his only certified periods of federal service.  

Service treatment records (STRs) from the CANG show that the appellant's first back injury occurred while he was suppressing fires along the Forks of the Salmon in California on August 13, 1977.  He was not in federalized service at the time of this incident; therefore, residuals of this back injury may not be service-connected.  He asserts he re-injured his back while on ACDUTRA from March 31, 1981 to April 17, 1981.  The Veteran's STRs and service personnel records are silent for such an injury, and there are also no private treatment records related to this injury as the physician who treated him in 1981 (Dr. S.B.) is deceased, and the location of his records is unknown.

The Veteran has, however, provided lay statements from fellow former National Guard members (including from his former First Sergeant) to the effect that he injured his back while constructing a tank trap during their two-week training from March 13, 1981 to April 17, 1981.  The Board finds these statements, along with the appellant's accounts, to be competent and credible evidence of a back injury having occurred during a period of federal service with the CANG.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (The Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  The question in this case, then, is whether the appellant's current back disability may be found to be etiologically related to his March/April 1981 back injury.

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by service.  For the purpose of benefits administered by VA, the term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who is discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(24) defines the term "active military, naval, or air service" as including "active duty" and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty."  Thus, service connection may be granted for a disability which is the result of disease or injury incurred in or aggravated by active military service, which can include ACDUTRA.  38 U.S.C.A. §§ 101(24), 1131.

A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The record includes multiple medical opinions regarding the etiology of the appellant's current back disability.  Some of the medical opinions support his claim of service connection while others are against his claim.  When evaluating the evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

On April 2005 VA examination, the appellant reported that he started having recurrent episodes of low back pain while serving with the CANG.  The situation worsened in 1977, while fighting fires with the CANG, and it was exacerbated again in 1981, when he injured his back a second time while serving with the CANG.  He also reported sustaining a third, work-related injury to his back in 1994 or 1995.  [Private treatment records from Drs. A.S., P.L.W., D.H.N., show that such injury was sustained in December 1994.]  After a physical examination and diagnostic testing, chronic muscular strain superimposed on probable degenerative instability was diagnosed.  It was further noted that the appellant might have a congenital problem in the form of spina bifida occulta and also some rheumatoid spondylosis.  

Regarding the chronic muscular strain, the April 2005 VA examiner stated that "portions" of the appellant's current back problem were a continuation of the problems he had in the military.  However, there was also a subsequent back injury in 1994.  This injury further worsened his back disability such that he had never been able to do any heavy work since then.  Therefore, the examiner opined, "[I]t is my opinion that 55% of his present difficulty is a continuation of those problems that developed while he was in [the CANG] with fire fighting duties, tank trap buildings, etc.  It is my opinion that 45% of the present back difficulty is from the rather significant worsening that occurred with a [work-related] injury in about 1994."  The Board finds such an opinion inadequate because it does not focus specifically on whether the appellant's current disability resulted from a March/ April 1981 back injury; instead, it considered his injuries in the CANG as a whole.  As was noted above, the earlier 1977 back injury is not a qualifying event for which service-connected may be established.

In February 2008, the appellant submitted a medical opinion from his private treating orthopedic surgeon, Dr. S.H.K., who noted the appellant's complaints of "ongoing low back and radicular leg pain" that dated back to an "original injury when he was in the military."  Based upon this information, Dr. S.H.K. opined that the appellant's "original injury in the military has had a contributing role in his current condition."  Dr. S.H.K's opinion is inadequate because it fails to specify whether his current back condition is related to the 1977 non-federal service back injury or to the 1984 federal service back injury.  It also does not discuss what impact, if any, the appellant's December 1994 back injury has had on his current low back disability.

In October 2009, the appellant was afforded another VA examination, in which the examiner noted that the appellant had had a variety of back strain injuries before 1977 as well as after 1977, including in 1994 when he injured his back in a work-related injury.  As the appellant's MRI showed both degenerative disc and degenerative joint disease of the lumbosacral spine, both of which are conditions that develop over time, the examiner stated they were "less likely than not attributable to any one episode over the years, and it would be speculation to his degenerative changes to his back strain in 1977."  He also stated he was unable to "know [without speculating] how much of [the appellant's] current back pain [was] attributable specifically to his 1977 injury, as he did well after that, as was evidenced in his 1994 initial back report from his on the job injury."  The examiner also stated that it was "at least as likely as not" that the appellant had strained his back during his years in the CANG and outside of the CANG.

In February 2010, the Board noted that although the appellant reported during his October 2009 VA examination that he had injured his back while on active duty for training in 1981, the examiner did not provide an opinion as to whether his current back disability had resulted from the March/April 1981 back injury.  Accordingly, the Board remanded this matter for another opinion, which took place in November 2010 (and was conducted by the April 2005 VA examiner).

On November 2010 VA examination, the appellant reported that his chronic back pain problems started with an injury in about 1977 while fighting fires with the CANG, and that his back symptoms worsened while building a tank trap on active duty in 1981.  In the appellant's opinion, the 1981 injury had created more chronic difficulties than the 1977 injury.  After a physical examination and diagnostic testing, the chronic back pain was diagnosed as chronic muscular strain superimposed on degenerative instability.  

In discussing the etiology of the appellant's current low back disability, the examiner stated that the appellant developed "chronic back pain while fighting fires with [the CANG] in about 1977," and the "back was worsened considerably with injury on active duty in about 1981."  He also noted that although there was an original opinion stating that the 1977 back injury had created more difficulty than the 1981 injury, it was his revised opinion that the appellant had been "somewhat more limited by the 1981 injury than he had been before that.  He was able to return to the same type of work after the 1981 injury, but the work was more bothersome because of symptoms."  It was also noted that the appellant had continued to have back pain since the 1981 active duty back injury, and he denied any injuries to the back since then.  Based upon this history and his physical examination of the appellant, the examiner opined, "[I]t is my opinion that the present back problem is related to active duty episodes in 1977 and in 1981 . . . the present back symptoms are a continuation of the symptoms that existed when he left active duty in 1981.  A percentage on the two injuries in my opinion is that the present rather severe back pain is 60% caused by an injury in 1981 and it is 40% caused by a milder injury in 1977."  The examiner further stated, "It should be pointed out that both of these injuries were while on active duty as a National Guard person and it is unfortunate that there has been some distinction of which injury caused the present problems since they both caused the present problem."  The Board finds such an opinion inadequate because it fails to consider and discuss the impact of the December 1994 back injury.

In July 2011, the Board noted that the appellant had sustained three injuries to his back (in August 1977 while he was on state active duty with the CANG, in March/ April 1981 while he was in federal service with the CANG, and in December 1994 after he was separated from the CANG), and that only the residuals from the March/April 1981 back injury could be service-connected if it was shown that his preexisting low back disability had increased in disability as a result of this injury.  Because none of the medical opinions of record (as described above) had provided adequate discussion regarding the impact of all three back injuries on his current disability, the Board requested a medical advisory opinion from the VHA.

In an opinion dated in July 2011, a VA orthopedic surgeon (Dr. J.R.L.) opined that it was "not at least as likely as not" that the appellant's preexisting low back disability (from the August 1977 back injury) had increased in any significant degree secondary to his re-injury in March/April 1981.  In explanation of the rationale for this opinion, he stated he did not find the March/April 1981 injury to be of "strong significance."  This was because the only evidence of the injury was through corroborative statements and also because at the time of the appellant's third injury in December 1994, he did not mention that his past medical history included an injury in March/ April 1981 and listed only the first back injury from August 1977.

However, Dr. J.R.L. also stated that "the pathology and symptoms that the patient ha[d] on the most recent notes [could] be considered secondary to the most recently documented diagnosis of degenerative disk disease with minimal narrowing."  This, in his opinion, "[could not be] completely disassociated from any one of the specific events mentioned."  In August 2011, the Board noted that the VHA consultant's second opinion tended to contradict his first opinion as it suggested that the appellant might have some residual disability that was related to the March/April 1981 back injury (in addition to his other two back injuries), whereas in his first opinion, he had essentially opined that the March/April 1981 back injury had not produced any residual effects (as it had not increased his preexisting back injury in any significant degree).  Accordingly, the Board sought clarification from Dr. J.R.L.

In response to the Board's request for clarification, Dr. J.R.L. reviewed the appellant's claims file again and, in an opinion dated in August 2011, stated, "[I]t is my revised medical opinion based on the preponderance of the evidence that the [appellant's] preexisting low back disability did increase to a significant degree secondary to his re-injury in the military in 1981."  In reaching this conclusion, Dr. J.R.L. explained that he had reviewed the reports from the four prior medical opinions, and noted the following:

* In April 2005, the appellant reported playing football in high school with some brief episodes of low back discomfort at that time.  He also reported that during the last three months of his full-duty status in 1981, he could not do heavier duties because of his chronic low back pain.  

* In February 2008, the appellant reported that his current back complaints dated back to an original injury when he was in the military.  

* In October 2009, it was noted that the appellant had further treatment while building a tank trap for the National Guard in 1981, and that he still had back pain episodes at least 2 to 3 times a month (from April 2005).  

* In November 2010, the appellant reported that after additional reflection, he felt he had been somewhat more limited by the 1981 injury than he had before that, and that his back had never been totally well since then.  

Dr. J.R.L stated that the foregoing evidence "outweigh[ed] other factors such as the fact that at the time of the [appellant's] third injury in December 1994 he did not mention the injury in 1981."  Therefore, he did not believe his revised opinion to be "in disagreement with the opinions of the four examinations mentioned above."

Regarding the question of whether there were any pathology and symptoms due to the August 1977 and December 1994 back injuries that could be completely disassociated from the pathology and symptoms currently present that were a result of the March/April 1981 back injury, Dr. J.R.L. continued his prior opinion that the appellant's current back disability (degenerative disk disease with foraminal narrowing) could not be completely disassociated from any one of his three prior back injuries.

In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Having identified already the inadequacies of medical opinions by the April 2005 VA examiner, the October 2009 VA examiner, and the Veteran's private treating orthopedic surgeon (Dr. S.H.K.), the Board places greater weight on the VHA consultant's August 2011 medical advisory opinion.  Notably, the Board finds no reason to question the opinion of the VHA consultant given his expertise as an orthopedic surgeon, and the fact that his opinion was based on a thorough review of the claims file and was accompanied by an explanation of the rationale for the opinion.  

Resolving all reasonable doubt in the appellant's favor, the Board concludes that the competent evidence of record reasonably supports a finding that his preexisting back disability increased in severity beyond natural progression as a result of an injury that occurred while he was on ACDUTRA in April/May 1981, and was aggravated thereby.  Accordingly, the Board concludes that service connection for a back disability is warranted.


ORDER

Service connection for a back disability is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


